                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 JOSHUA BLAIR, AND ALL OTHERS                §
 SIMILARLY SITUATED UNDER 29                 §
 U.S.C. § 216(b),                            §
                                             §
             Plaintiff,                      §
                                             §
                                                     Case No. 2:19-CV-00139-JRG-RSP
 v.                                          §
                                             §
 DALLAS COUNTY ADJUSTERS, INC.               §
 and KENNETH BARNES,                         §
                                             §
             Defendants.                     §

                                          ORDER

       The Magistrate Judge previously entered two Report and Recommendations (“R&Rs”).

The first R&R recommended denial of the Rule 12(b)(3) Motion to Dismiss, and in the

Alternative, Motion to Transfer Venue filed by Defendants Dallas County Adjusters, Inc. and

Kenneth Barnes (“Transfer Motion”). (Dkt. No. 9). The second R&R recommended denial of

Defendants’ 12(b)(6) Motion to Dismiss Plaintiff Joshua Blair’s First Amended Complaint

(“Dismissal Motion”). (Dkt. No. 23). Defendants have now filed Objections to both R&Rs. (Dkt.

No. 37 and Dkt. No. 38).

       After consideration of the briefing on Defendants’ Transfer and Dismissal Motions, the

R&Rs, and Defendants’ Objections to the R&Rs, the Court concludes that the objections are

without sufficient merit. For that reason the Transfer Motion and Dismissal Motion are both

hereby DENIED.

      So Ordered this
      Dec 9, 2019
